Order entered July 31, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00664-CV

                              LUIS A. SANTIAGO, Appellant

                                              V.

 THE BANK OF NEW YORK MELLON, AS SUCCESSOR TRUSTEE TO JPMORGAN
  CHASE BANK, AS TRUSTEE FOR NOVASTAR MORTGAGE FUNDING TRUST,
      SERIES 2004-2. NOVASTAR HOME EQUITY LOAN ASSET-BACKED
 CERTIFICATES, SERIES 2004-2, AND OCWEN LOAN SERVICING, LLC, Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01232-2015

                                          ORDER
       The Court GRANTS appellees’ July 30, 2015 unopposed motion for a fourteen-day

extension of time to file their brief. We ORDER appellees to file their brief by MONDAY,

AUGUST 17, 2015. Because this is an accelerated appeal, no further extensions will be granted

absent a showing of extraordinary circumstances.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE